DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 13 December 2019. 
Claims 1-6 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of US Provisional Application No. 62/779976 filed on 14 December 2018. Applicant’s claim for the benefit of these prior filed applications is acknowledged. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

Original claim 1 recites “calculating, by the one or more processors a probability click through rate (pCTR) index based on the similarity measure, the pCTR index comprising a probability between zero and one”. The identified limitation encompasses any technique for calculating a probability click through rate index. However, the original disclosure appears to exclusively contemplate a single method of calculating a pCTR. The most relevant portion of the original disclosure states: 
[0059] The similarity measurement 230 can then be converted to pCTR index from a logarithmic function (This is shown in the implemented function section, below as equation (4)) due to the nature of log-normal distribution of bid prices. 

    PNG
    media_image1.png
    59
    598
    media_image1.png
    Greyscale

The remainder of the original disclosure does not describe, suggest, contemplate, or support any other technique for calculating the pCTR index. 
Note MPEP 2163: “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. 
The specification provides exactly one species for the genus of determining a pCTR index, and does not appear to contemplate any other method for determining a pCTR index. One of ordinary skill in the art would not consider this a representative number of species, and as such would not recognize applicant as in possession of the full scope of the identified limitation as of the filing date of the claimed 
Examiner notes that this rejection could be resolve by amending the claim to recite “calculating, by the one or more processors a probability click through rate (pCTR) index, by taking the common logarithm of 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

	Claim 1 recites “selecting, at one or more processors, based on the pCTR index, to not bid, maintain the bid, or increase the bid.” There is no antecedent basis for the bid. The claims do reference “a bid request” and “a bid vector”, but there is no indication that either of these elements include “a bid”. The lack of antecedent basis makes it unclear what bid is being operated on by the identified limitation, making the scope of the claim unclear and indefinite. Claims 2, 4, and 5 are similarly rejected. 

	Claim 2 recites “the selecting to increase the bid is based on a first range of probability different than the first range and the second range.” There is no antecedent basis for the second range. The lack of antecedent basis makes it unclear what range is referenced by the identified limitation, making the scope of the claim unclear and indefinite. Claim 5 is similarly rejected. 

the first range and the second range.” Prior to the identified limitation, Claim 2 recites “the selecting to not bid is based on a first range of probability” and also recites “the selecting to maintain the bid is based on a first range of probability different than the first range.” It would be ambiguous and unclear to one of ordinary skill in the art whether “the first range” of the identified limitation refers to “a first range of probability” or “a first range of probability different than the first range.” The ambiguity of the claim makes the scope of the claim unclear and indefinite. Claim 5 is similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 4, recites in part a method for pricing an auction for an advertisement campaign in and real-time bidding environment, the method comprising: receiving a bid request having a plurality of features and feature values related to the plurality of features; comparing the plurality of feature values to a feature matrix; extracting stored values from the feature matrix corresponding to the plurality of feature values; determining a bid vector based on the stored values; determining an ideal click vector based on best values for the plurality of features stored in the feature matrix, the best values having a highest click probability for a given feature within the feature matrix; determining a similarity measure between the bid vector and the ideal click vector; calculating a probability click through rate (pCTR) index based on the similarity measure, the pCTR index comprising a probability between zero and one; and selecting, at one or more processors, based on the pCTR index, to not bid, maintain the bid, or increase the bid. The identified limitations describe a process of adjusting an advertisement bid. This is plainly a marketing or advertising activity as discussed by the 2019 PEG and the October 2019 Update. As such, the claims are determined to set forth a certain method of organizing human activity. Therefore the claims are determined to recite an abstract idea. 
one or more processors and a memory coupled to the one or more processors performing the steps of the claims. Claim 4 recites the additional elements of a system comprising: a memory and one or more processors communicatively couponed with the memory. These additional elements are recited at an extreme level of generality, and may be interpreted as general computing devices. Per the 2019 PEG, implementing an abstract idea on a computer, or using a computer as a tool to perform an abstract idea, does not integrate an abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. Because the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element of a general computing device. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
	Dependent claims 2, 3, 5, and 6 further describe the abstract idea, but the claims continue to recite an abstract idea for the reasons explained above. These claims do not recite any further additional elements, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more. Therefore the dependent claims are also directed to the identified abstract idea, and the additional elements of the dependent claims do not amount to significantly more than the abstract idea. Thus the identified dependent claims are not patent eligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Acuna Agost et al. (US 2019/0080260 A1) [hereafter referenced as “Acuna”] in view of Grover et al. (US 2017/0032322 A1).

Regarding Claim 1 and 4: Acuna discloses a method for pricing an auction for an advertisement campaign in and real-time bidding environment, the method comprising:
receiving, at one or more processors, a bid request having a plurality of features and feature values related to the plurality of features 
comparing, at one or more processors, the plurality of feature values to a feature matrix stored in a memory coupled to the one or more processors; extracting, at one or more processors, stored values from the feature matrix corresponding to the plurality of feature values; determining, at one or more processors, a bid vector based on the stored values (The real-time bidding module 316 employs the enriched feature definitions 310 and the trained model representation 314. In particular, the operation of the real-time bidding module 316 is represented by the flow chart 600 shown in FIG. 6 in which, at block 602, site and user information is received, i.e., via transmission 210 from the ad exchange server 122. This information is used at block 604 to compute a corresponding enriched feature vector according to the definitions 310. See at least [0076]. Also: The function of the feature enrichment module 304 is to derive, from the values of raw features in the matched data table generated by the matching module 302, a corresponding set of enriched feature vectors for use by the machine learning module 306. See at least [0061]). 
calculating, by the one or more processors, a probability click through rate (pCTR) index, the pCTR index comprising a probability between zero and one (At block 606, the real-time bidding module accesses the model representation which, as has been described, comprises a set of coefficients stored in a highly efficient dictionary structure for rapid coefficient lookup. As described above, with reference to FIG. 4 in particular, the model may be updated from time-to-time by the ML server 152. The model representation 314 may be stored in a shared storage medium 308, and be asynchronously readable by the DSP server 102. See at least [0077]. Also: The output of the model is an estimate of likelihood of user interaction with an offer within a selected ad, based on the enriched feature vector. In the exemplary embodiment, the output is a value representing a probability that the user will click on an offer within the selected ad. See at least [0078]). 
selecting, at one or more processors, based on the pCTR index, to not bid, maintain the bid, or increase the bid (This value is used in a bid decision process at block 608. The process 608 may include determining whether or not to bid at all, and/or a determination of a particular price to bid for the available ad slot. For example, a threshold may be applied, such that if the value is below the threshold then no bid is made. In some embodiments, a bid amount may be determined based upon 
a memory; and one or more processors communicatively coupled with the memory ([0034]). 
Acuna does not appear to disclose: 
determining, at one or more processors, an ideal click vector based on best values for the plurality of features stored in the feature matrix, the best values having a highest click probability for a given feature within the feature matrix;
determining, by the one or more processors, a similarity measure between the bid vector and the ideal click vector;
calculating, by the one or more processors, a probability click through rate (pCTR) index based on the similarity measure

However, Grover teaches: 
receiving, at one or more processors, a request having a plurality of features and feature values related to the plurality of features (At operation 502, metadata pertaining to job listing data corresponding to a job opening is received. The metadata may include, for example, one or more requirements for the job opening. See at least [0065]). 
comparing, at one or more processors, the plurality of feature values to a feature matrix stored in a memory coupled to the one or more processors (At operation 506, a plurality of member profiles for members of the social networking service other than the first member are obtained. The plurality of member profiles may correspond to members who have applied for and obtained job offers for jobs similar to the job opening. The plurality of member profiles may be obtained by, for example, receiving information about successful candidates for jobs similar to the job opening and comparing the information about successful candidates to member profiles in a member database 312 to identify member profiles corresponding to the successful candidates. See at least [0065]). 
extracting, at one or more processors, stored values from the feature matrix corresponding to the plurality of feature values (At operation 506, a plurality of member profiles for members of the social networking service other than the first member are obtained. The plurality of member profiles may 
determining, at one or more processors, an ideal vector based on best values for the plurality of features stored in the feature matrix, the best values having a highest probability for a given feature within the feature matrix (In an example embodiment, the distance is calculated by first creating a perfect candidate for a job. The machine learning system creates virtual candidates/members that are hypothetical "perfect fits" for the jobs in the ecosystem. See at least [0019]. Also: set of member profiles corresponding to successful candidates can then be passed to a perfect candidate generator 316. The perfect candidate generator 316 obtains one or more policies from a policy database 318 and applies the one or more policies to the features of each member profile in the modified set of member profiles corresponding to a particular job. … The one or more policies define how features of the member profiles can be selected as being features of a hypothetical perfect candidate for the particular job. … a different policy could state "intersect all skill sets and take a median of all endorsements." See at least [0050]. Also: At operation 512, one or more policies are applied to the vectors for the plurality of member profiles to obtain a vector of features representing a perfect candidate for the job opening. See at least [0068]). 
determining, at one or more processors, a vector based on the stored values (At operation 514, a vector of features of the first member is obtained from the member profile for the first member. See at least [0068]. Examiner’s note: As the vector must correspond to the ideal vector for a cosine similarity calculation to work, the vector is based on the store values). 
determining, by the one or more processors, a similarity measure between the vector and the ideal vector (At operation 516, a distance for the first member is calculated with respect to the perfect candidate for the job opening by comparing the vector of features representing the perfect candidate and the vector of features of the first member. See at least [0069]. Also: At operation 602, a similarity score for the first member with respect to the perfect candidate for the job opening is calculated. This 
calculating, by the one or more processors, a probability index based on the similarity measure, the index comprising a probability between zero and one (The similarity score can then be calibrated using some contextual adjustment features. A distance is then generated from the similarity score using these calibrations. See at least [0054]. Also: Once the calibrated distance for a particular member /perfect candidate index is known, the distance can also be used as an indication of the particular user's chances of obtaining the corresponding job. See at least [0071]. Examiner’s note: The broadest reasonable interpretation of an “index comprising a probability” includes an index which is indicative of a probability. Additionally, note that probabilities are necessarily between zero and one, and as such any probability will conform with this limitation. As such, any indication of a probability reads on the identified limitation). 
selecting, at one or more processors, based on the index, an option (In one example embodiment, the distance(s) may be used to recommend jobs to which to apply. For example, a particular member may be evaluated with respect to a number of different potential job openings, and distances for each pairing of this particular member with potential job opening may be calculated, selecting the X jobs having the highest distances to recommend to the user. In another example embodiment, the distance(s) can be displayed to the member, allowing the member to have direct knowledge of the member's chances of obtaining various jobs while browsing job listings, aiding in the member's decision of whether to apply. For example, a member may not wish to apply to any job if none of the job openings have a distance for the member higher than a particular threshold, as the member may not wish to waste their time. See at least [0071]). 
Acuna provides techniques for determining a bid to place for an advertisement based on a likelihood of successfully inducing a user to interact with the advertisement, upon which the technique of using a similarity measure from an ideal vector to determine a probability can be seen as an improvement. However, Grover demonstrates that the prior art already knew of determining a similarity 

Regarding Claims 2 and 5: Acuna in view of Grover teaches the above limitations. Additionally, Acuna teaches wherein, the selecting to not bid is based on a first range of probability, the selecting to maintain the bid is based on a first range of probability different than the first range, and the selecting to increase the bid is based on a first range of probability different than the first range and the second range (This value is used in a bid decision process at block 608. The process 608 may include determining whether or not to bid at all, and/or a determination of a particular price to bid for the available ad slot. For example, a threshold may be applied, such that if the value is below the threshold then no bid is made. In some embodiments, a bid amount may be determined based upon the magnitude of the value, such that a higher price is bid if the model indicates a higher likelihood that the user will click on an offer within the selected ad. See at least [0078]). 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Acuna Agost et al. (US 2019/0080260 A1) [hereafter referenced as “Acuna”] in view of Grover et al. (US 2017/0032322 A1), and further in view of Sinha et al. (US 2019/0156359 A1). 

Regarding Claims 3 and 6: Acuna in view of Grover teaches the above limitations. Acuna does not appear to disclose performing a test on a control line; performing the test on a pCTR line; and measuring key performance indicators (KPIs) of the control line and the pCTR line based on the test of the control line and the pCTR line; selecting one of the control line and the pCTR line for use in a campaign based on the KPIs.
performing a test on a control line, performing the test on a treatment line; and measuring key performance indicators (KPIs) of the control line and the treatment line based on the test of the control line and the treatment line; selecting one of the control line and the treatment line for use in a campaign based on the KPIs (One technique to measure effectiveness of a site-wide action is to compare effectiveness metrics taken after implementation of the site-wide action with effectiveness metrics taken before implementation of the site-wide action. … In such a case, metrics such as the number of visitors converting or clicking through can be collected for a specified time period prior to implementing the redesigned landing page site-wide and for the visitors who are landing on the current (pre-redesign) landing page. Then, for a specified time period after launching the redesigned landing page site-wide and for the visitors who are landing on the redesigned landing page, the same metrics can be collected. The pre-launch metrics can then be compared to the post-launch metrics to determine the effectiveness of the redesigned landing page (the site-wide action). See at least [0015]. Also: the framework provides a site-wide action measurement module (interchangeably referred to herein as a "measurement module") configured to measure (e.g., estimate) the effectiveness of a site-wide action based on a control group statistically selected from a time period prior to implementation of the site-wide action. That is, the measurement module provides a measurement of the effectiveness of a site-wide action based on a control group statistically selected from a time period (duration of time) prior to intervention of the site-wide action. As a consequence of having to select a control group from a retrospective time period, and not from a time period concurrent with a treatment group, the measurement module utilizes a modified treatment period that encompasses the intervention of the site-wide action. That is, the modified treatment period includes a pre-intervention time period, which is a duration of time from the start of the modified treatment period to immediately preceding (before) implementation of the site-wide action, and a post-intervention time period, which is a duration of time from immediately following (after) implementation of the site-wide action to the end of the modified treatment period. Based on a modified treatment period, the measurement module can identify a treatment group that includes all users who are exposed to the site-wide action during the modified treatment period (i.e., during both the pre-intervention time period and the post-intervention time period). See at least [0016]). 


Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Ye et al. (US 2017/0140416 A1) describes A/B testing on different advertisement placement models. 
Kshetramade (US 2019/0102395 A1) describes determining an “’ideal’ member profile’” and determining a similarity relative to that profile to make recommendations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2021-05-08